DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/26/2022 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 4/26/2022, and Examiner Amendment submitted on June 2, 2022.  Claims 1-7, 12-17, 19-23, 25-27, 29, 31-32, 36, 39-46, 48-53, 57, 59, 62-72, and 74-75 are allowed.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2022, 3/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
The Examiner amendment submitted on 6-2-2022 and amendment filed on 4/26/2022 cancelled claim 8-11, 18, 24, 28, 30, 33-35, 37-38, 47, 54-56, 58, 60-61, and 73.  New claims 62-75 are added. Claims 1-10, 12-17, 19-22, 25-27, 29, 31-32, 36, 40-46, 49-52, 57, 59 have been amended.  Applicant’s Examiner Amendment submitted on 6/2/2022 further cancelled claim 8-9, 73, further amended claim 1, 12-16, 19-22, 26, 29, 31, 39-41, 49, 50, 53, 57, 68, 74-75. Therefore, claims 1-7, 12-17, 19-23, 25-27, 29, 31-32, 36, 39-46, 48-53, 57, 59, 62-72, and 74-75 are examined and allowed.                

 Applicant’s Examiner amendment to claim 1, 41, 49 are sufficient to overcome the 35U.S.C 101 and 103 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejection on claims under 35U.S.C.101 and 103. 


Interview Summary
Several telephone interviews were conducted with Applicant's representative, Ms. Stephaine Majkurt.  Potential claim amendment and clarification to overcome 101 and 103 rejections were discussed and it was agreed upon the condition for allowance on 6-1-2022.  Authorization for an examiner's amendment was given and approved amendments were submitted by Ms. Majkurt on 6/2/2022.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Majkurt on 6/2/2022.

PROPOSED EXAMINER AMENDMENTS FOR ALLOWANCE

1.	(Currently Amended) A method, comprising:
receiving, by a computing system, metadata that indicates a duration of a video content item; 
receiving historical data indicating a frequency of output, by a plurality of video content output devices, of one or more other video content items over a first time period;
determining, based on the duration of the video content item and based on the historical data, an expected plurality of available advertising opportunities, associated with the video content item, over a second time period;
receiving, by the computing system, from the plurality of video content output devices, and via a network, data indicating output, by the plurality of video content output devices, of one or more advertisements in one or more advertising opportunities provided by output of the video content item over a first portion of the second time period; 
determining, by the computing system and based on the data indicating the output of the one or more advertisements in the one or more advertising opportunities, an updated expected plurality of available advertising opportunities over the second time period;
determining, by the computing system, sizes in pixels of a plurality of advertisements, a size in pixels of an advertising opportunity of the updated expected plurality of available advertising opportunities, and a screen position available for the advertising opportunity; 
selecting, by the computing system, an advertisement that is compatible with a size in pixels of a first video content output device and with the size in pixels of the advertising opportunity of the updated expected plurality of available advertising opportunities; and
sending, to [[a]]the first video content output device, the selected advertisement for output via the first video content output device at an advertising opportunity provided by output of the video content item.

2.	(Previously Presented) The method of claim 1, wherein receiving the historical data indicating the frequency of output of the one or more other video content items comprises: 
receiving first historical data indicating a first frequency of output, by the plurality of video content output devices and over the first time period, of a plurality of other video content items; and 
selecting, from the first historical data and based on a comparison of the duration of the video content item and durations of the plurality of other video content items, the historical data indicating the frequency of output of the one or more other video content items.

3.	(Previously Presented) The method of claim 1, further comprising: identifying the plurality of advertisements by, for each advertisement of the plurality of advertisements, determining that a characteristic of the advertisement satisfies one or more corresponding characteristics of the video content item, wherein the one or more corresponding characteristics comprise one or more of: 
an encoding format, 
a size in pixels, 
a screen placement, 
a time duration, 
a start time, 
an end time, or
dates of availability for output of the video content item.

4.	(Previously Presented) The method of claim 1, further comprising: identifying the plurality of advertisements by, for each advertisement of the plurality of advertisements, determining that the advertisement meets one or more content requirements of the video content item.

5.	(Previously Presented) The method of claim 1, further comprising: identifying the plurality of advertisements by, for each advertisement of the plurality of advertisements, determining that a version of the advertisement is available with a content rating that satisfies a content rating requirement of the video content item.

6.	(Previously Presented) The method of claim 1, further comprising: identifying the plurality of advertisements by, for each advertisement of the plurality of advertisements, determining that the advertisement is available for output within a date range that the video content item is available for output.

7.	(Currently Amended) The method of claim 1, further comprising determining an encoding format of the video content item and one or more encoding formats of the plurality of advertisements, and wherein selecting the advertisement comprises determining that the advertisement is available in an encoding format associated with the video content item. 

8.	(Cancelled)

9.	(Cancelled)

10.	(Cancelled)

11.	(Cancelled)

12.	(Currently Amended) The method of claim 1, wherein determining the expected plurality of available advertising opportunities comprises determining, based on the duration of the video content item and the historical data indicating the frequency of output of the one or more other video content items over the first time period, an expected number of times the video content item will be output over [[a]]the second time period. 

13.	(Currently Amended) The method of claim 12, wherein receiving the historical data indicating the frequency of output of the one or more other video content items comprises:
selecting the one or more other video content items based on determining that the one or more other video content items are episodic shows, and
wherein determining the expected plurality of available advertising opportunities comprises determining that the video content item is an episodic show.

14.	(Currently Amended) The method of claim 1, wherein determining the expected plurality of available advertising opportunities comprises: 
determining a length of time since the video content item became available; 
receiving data indicating a number of times that the video content item has been output since the video content item became available;
comparing the number of times that the video content item has been output since the video content item became available to a number of times that the one or more other video content items were output over a portion of the first time period, wherein the portion of the first time period has a length of the length of time since the video content item became available; and 
based on the comparison between the number of times that the video content item has been output since the video content item became available to the number of times that the one or more other video content items were output over the portion of the first time period, determining a number of times the video content item will be output over a third time period. 

15.	(Currently Amended) The method of claim 1, wherein historical data indicating the frequency of output of the one or more other video content items comprises data indicating one or more frequencies of output, of the one or more other video content items, via one or more content distributors over the first time period; and 
wherein determining the expected plurality of available advertising opportunities comprises receiving information that the video content item will be available for output, by the plurality of video content output devices and over the second time period, via a content distributor of the one or more content distributors.

16.	(Currently Amended) The method of claim 1, wherein determining the expected plurality of available advertising opportunities comprises determining, based on a level of promotion associated with the video content item, an expected number of times the video content item will be output.

17.	(Previously Presented) The method of claim 1, wherein receiving the historical data comprises: 
based on a comparison of a content type of the video content item to content types of a plurality of other video content items comprising the one or more other video content items, selecting the historical data from first historical data indicating a frequency of output, by the plurality of video content output devices and over the first time period, of the plurality of other video content items.

18.	(Cancelled)

19.	(Currently Amended) The method of claim 1, wherein the data indicating the output of the one or more advertisements comprise  data indicating one or more time points, during the video content item, at which the one or more advertisements were output, and wherein determining the updated expected plurality of available advertising opportunities comprises determining, based on the one or more time points at which the one or more advertisements were output, a number of advertising opportunities for outputting of advertisements during output of the video content item.

20.	(Currently Amended) The method of claim 1, wherein the frequency of output of the one or more other video content items over the first time period is based on a plurality of frequencies of output of the one or more other video content items over different portions of the first time period; and 
wherein determining the updated expected plurality of available advertising opportunities comprises determining, based on a comparison of a change in the plurality of frequencies of output of the one or more other video content items over a portion of the first time period and a change in a plurality of frequencies of output of the video content item over a portion of the second time period, an expected change in output of the video content item over a date range that the video content item is available for output.

21.	(Currently Amended) The method of claim 20, wherein the change in the plurality of frequencies of output of the video content item is over an initial portion of the date range, and wherein determining the updated expected plurality of available advertising opportunities comprises determining, based on the change in the plurality of frequencies of output of the video content item during the initial portion of the date range, a viewing-drop-off rate for the video content item over a subsequent portion of the date range.

22.	(Currently Amended) The method of claim 1, wherein determining the updated expected plurality of available advertising opportunities comprises determining, based on the historical data comprising information indicating a plurality of distributors that streamed the one or more other video content items for output by the plurality of video content output devices, an audience size for each distributor of the plurality of distributors.

23.	(Previously Presented) The method of claim 1, wherein the plurality of video content output devices comprise one or more mobile devices and one or more set-top boxes, and wherein receiving the data comprises:
receiving, by the computing system and from the one or more mobile devices, a first portion of the data; and
receiving, by the computing system and from the one or more set-top boxes, a second portion of the data.

24.	(Cancelled)

25.	(Currently Amended) The method of claim 1, further comprising: 
determining one or more characteristics of a curve depicting a number of the expected plurality of available advertising opportunities over time; and 
causing output of the curve.

26.	(Currently Amended) The method of claim 25, further comprising:
modifying the one or more characteristics of the curve to depict numbers of the updated expected plurality of available advertising opportunities over time; and
causing output, based on the modified one or more characteristics of the curve, of the curve.

27.	(Previously Presented) The method of claim 1, further comprising: 
determining one or more characteristics of a curve depicting data indicating output of at least a portion of the video content item by the plurality of video content output devices, wherein the data indicating the output of at least the portion of the video content item comprises the data indicating output of the one or more advertisements; and 
generating a graphical user interface comprising the curve.

28.	(Cancelled)

29.	(Currently Amended) The method of claim 1, wherein determining the expected plurality of available advertising opportunities comprises determining, based on data indicating a number of times the video content item has been output and the historical data, a number of times that at least a portion of the video content item will be output.

30.	(Cancelled)

31.	(Currently Amended) The method of claim 1, wherein determining the expected plurality of available advertising opportunities comprises determining a number of times for inserting advertisements within the video content item.

32.	(Previously Presented) The method of claim 31, wherein the data indicating output of the one or more advertisements comprise information indicating a portion of the video content item output before output of the one or more advertisements; and 
wherein determining the number of times for inserting advertisements within the video content item is further based on the portion of the video content item.

33.	(Cancelled)

34.	(Cancelled) 

35.	(Cancelled) 

36.	(Previously Presented) The method of claim 1, further comprising: 
determining, by the computing system, a second advertisement, of the plurality of advertisements; and
sending, to a second video content output device of the plurality of video content output devices, the second advertisement for output during a second advertising opportunity provided by output of the video content item. 

37.	(Cancelled)

38.	(Cancelled)


39.	(Currently Amended) The method of claim 1, wherein determining the expected plurality of available advertising opportunities comprises determining, based on a plurality of available advertising opportunities for a second video content item of a content type of the video content item, the expected plurality of available advertising opportunities. 

40.	(Currently Amended) The method of claim 1, wherein determining the updated expected plurality of available advertising opportunities comprises updating, based on a number of content access points, the expected plurality of available advertising opportunities.

41.	(Currently Amended) A method, comprising:
receiving, by a computing system, historical data indicating frequencies of output, by a plurality of user devices and over a first time period, of one or more first digital video content items having one or more first run-times;
determining, by the computing system and based on a comparison of a run-time of a digital video content item and the one or more first run-times, an expected frequency of output, by the plurality of user devices, of the digital video content item over a second time period;
determining, based on the expected frequency of output of the digital video content item, a number of advertising opportunities expected to be available during output of the digital video content item over the second time period;
receiving, by the computing system, from the plurality of user devices, and via a network, first data indicating a number of times at least a portion of the digital video content item was streamed to the plurality of user devices via the network, wherein the first data comprises an indication of output, by the plurality of user devices, of a first advertisement over an initial portion of the second time period;
updating, by the computing system and based on the first data, the number of advertising opportunities;
receiving, by the computing system and from a user device of the plurality of user devices, a size in pixels of the user device;
determining, by the computing system, sizes in pixels of a plurality of advertisements, a size in pixels of an advertising opportunity expected to be available during output of the digital video content item, and a screen position available for the advertising opportunity; 
selecting, by the computing system, an advertisement that is compatible with the size in pixels of the user device and with the size in pixels of the advertising opportunity; and
sending, to the user device, the advertisement for output via the user device during [[an]]the advertising opportunity provided by output of the digital video content item during the second time period.

42.	(Previously Presented) The method of claim 41, wherein the expected frequency of output of the digital video content item is further based on a comparison of one or more characteristics of the digital video content item and one or more corresponding characteristics of the one or more first digital video content items, wherein the one or more characteristics of the digital video content item comprise one or more of: 
an encoding format, 
a size in pixels, 
a screen placement, 
a start time, 
an end time, or
dates of availability for output of the digital video content item.

43.	(Previously Presented) The method of claim 41, wherein determining the number of advertising opportunities is further based on one or more of: 
whether the digital video content item comprises an episode of episodic content, or 
whether the digital video content item comprises new content.

44.	(Previously Presented) The method of claim 41, wherein determining the number of advertising opportunities comprises determining, based on the run-time of the digital video content item, a number advertising opportunities associated with streaming an instance of the digital video content item.

45.	(Previously Presented) The method of claim 41, wherein the indication of output of the first advertisement comprises an indication of an election, via a user device of the plurality of user devices, of the first advertisement, wherein the first data further indicates a time point during the digital video content item at which the election was made, and wherein updating the number of advertising opportunities comprises reducing the number of advertising opportunities based on the time point during the digital video content item relative to the run-time.

46.	(Previously Presented) The method of claim 41, wherein determining the number of advertising opportunities comprises determining a drop-off rate in output of the digital video content item over a timeframe that the digital video content item is available for streaming.

47.	(Cancelled)

48.	(Previously Presented) The method of claim 41, wherein the plurality of user devices comprise one or more mobile devices and one or more set-top boxes, and wherein receiving the first data further comprises:
receiving, by the computing system and from at least one of the one or more mobile devices, a first portion of the first data; and
receiving, by the computing system and from at least one of the one or more set-top boxes, a second portion of the first data.

49.	(Currently Amended) A method, comprising:
receiving, by a computing system, metadata that indicates one or more characteristics of a video content item; 
receiving historical data indicating a plurality of profiles of output, by a plurality of video content output devices and over a first time period, of a plurality of other video content items; 
selecting, based on a comparison between the one or more characteristics of the video content item and one or more corresponding characteristics of the plurality of other video content items, one or more profiles of output, of the plurality of profiles of output of the plurality of other video content items, of one or more other video content items of the plurality of other video content items; 
determining, based on the one or more profiles of output of the one or more other video content items and the one or more characteristics of the video content item, an expected plurality of available advertising opportunities over a second time period;
receiving, by the computing system, from the plurality of video content output devices, and via a network, first data indicating output of at least a portion of the video content item by the plurality of video content output devices over a first portion of the second time period, wherein the first data comprises an indication of output, by the plurality of video content output devices, of a first advertisement; 
determining, by the computing system and based on the first data, an updated expected plurality of available advertising opportunities, wherein the updated expected plurality of available advertising opportunities comprises an advertising opportunity period provided by output of the video content item;
receiving, by the computing system and from a video content output device of the plurality of video content output devices via the network, a size in pixels of the video content output device;
determining, by the computing system, sizes in pixels of a plurality of advertisements, a size in pixels of an advertising opportunity associated with the advertising opportunity period, and a screen position available for the advertising opportunity; 
selecting, by the computing system, an advertisement that is compatible with the size in pixels of the video content output device and with the size in pixels of the advertising opportunity; and
sending, to the video content output device, the advertisement for output via the video content output device during the advertising opportunity period.

50.	(Currently Amended) The method of claim 49, further comprising:
 	determining a curve depicting at least a portion of the expected plurality of available advertising opportunities over the second time period; and
 	generating a graphical user interface comprising the curve.

51.	(Previously Presented) The method of claim 50, wherein determining the curve comprises determining, based on the metadata, a number of times the video content item will be output and a number of times for inserting advertisements within the video content item.

52.	(Previously Presented) The method of claim 49, wherein the one or more characteristics comprise one or more of: 
whether the video content item is an episode of episodic content, or 
whether the video content item comprises new content.

53.	(Currently Amended) The method of claim 49, further comprising: 
determining a curve depicting at least a portion of the updated expected plurality of available advertising opportunities; and 
generating a graphical user interface comprising the curve.

54.	(Cancelled)

55.	(Cancelled)

56.	(Cancelled)

57.	(Currently Amended) The method of claim 49, further comprising:
based on comparing one or more first parameters, defining a shape of a first curve depicting a portion of the expected plurality of available advertising opportunities over the first portion of the second time period, with one or more second parameters, defining a shape of a second curve depicting at least a portion of the first data, determining one or more scaling factors, 
wherein determining the updated expected plurality of available advertising opportunities comprises scaling a second portion of the expected plurality of available advertising opportunities over a second portion of the second time period.

58.	(Cancelled)

59.	(Previously Presented) The method of claim 1, wherein the data comprises a uniform resource locator of a website hosting one of the one or more advertisements. 
60.	(Cancelled)
61.	(Cancelled)
62.	(Previously Presented) The method of claim 1, wherein receiving the historical data indicating the frequency of output of the one or more other video content items comprises determining that one or more durations of the one or more other video content items are within a predefined range of the duration of the video content item.
63.	(Previously Presented) The method of claim 1, wherein the data indicating output of the one or more advertisements comprise data indicating a mouse click on the one or more advertisements.
64.	(Previously Presented) The method of claim 1, further comprising determining, based on the duration of the video content item and one or more durations of the one or more other video content items, that the video content item and the one or more other video content items are each a video clip. 
65.	(Previously Presented) The method of claim 1, further comprising determining, based on the duration of the video content item and one or more durations of the one or more other video content items, that the video content item and the one or more other video content items are each an episode of a show.
66.	(Previously Presented) The method of claim 1, further comprising determining, based on the duration of the video content item and one or more durations of the one or more other video content items, that the video content item and the one or more other video content items are each a movie.
67.	(Previously Presented) The method of claim 1, wherein the historical data indicating the frequency of output of the one or more other video content items comprises a number of times that the one or more other video content items were output, by the plurality of video content output devices, over the first time period.
68.	(Currently Amended) The method of claim 41, wherein the historical data indicating frequencies of output comprises numbers of times that the one or more first digital video content items having the one or more first run-times were output by [[]]the plurality of user devices and over the first time period.
69.	(Previously Presented) The method of claim 41, wherein the expected frequency of output, by the plurality of user devices, of the digital video content item over the second time period comprises an average of the frequencies of output of the one or more first digital video content items. 
70.	(Previously Presented) The method of claim 49, wherein the plurality of profiles of output each comprise numbers of output, by the plurality of video content output devices and over the first time period, of the plurality of other video content items.
71.	(Previously Presented) The method of claim 49, wherein the one or more characteristics of the video content item comprise a duration of the video content item.
72.	(Previously Presented) The method of claim 49, wherein the one or more characteristics of the video content item comprise a classification of the video content item as one of a video clip, an episode of a show, or a movie.
73. 	(Cancelled).

74. 	(Currently Amended) The method of claim 49, wherein the selecting the advertisement is further based on display capabilities, of the video content output device, to display video of one or more encoding formats. 

75. 	(Currently Amended) The method of claim 49, wherein the selecting the advertisement is further based on a machine-readable encoding format of the video content item.


Allowable Subject Matter
Claims 1-7, 12-17, 19-23, 25-27, 29, 31-32, 36, 39-46, 48-53, 57, 59, 62-72, and 74-75 are allowed in light of the Examiner amendments submitted on 6/2/2022 and argument filed on 4/26/2022.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s Examiner Amendments submitted on 6/2/2022 and amendment/arguments presented (Remarks filed on 4/26/2022), are deemed to be persuasive as the claim, as a whole, the combination of elements render a special way of improving inaccuracy and  and over-count whether the host video is permitted to be shown during the requested time window for targeted ad placement, which is meaningful, non-conventional, and is integrated into a practical application in computer computer-related technology to overcome Alice 101 rejection.  

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical    application.

Applicant’s Specification notes that the cooperation or interaction between the host video and the duration of advertising opportunities provided by the host video content. For example, this may be a time in hours-minutes-seconds for each opening, and may further include an indication of whether the host video is one-time or episodic. In the case of display advertising, this may additionally designate other characteristics of advertising opportunity, such as pixel size, screen placement, and other characteristics of display advertising.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, upon further search, and for the reasons presented by amended claims in Examiner Amendment, claims 1-7, 12-17, 19-23, 25-27, 29, 31-32, 36, 39-46, 48-53, 57, 59, 62-72, and 74-75, are deemed to be allowable over the prior art of record.

In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.


The prior arts made of record are referenced or cited pertinent to applicant’s disclosure.
Steelberg et al. (US 2007/0162926), 
Reilly et al. (U.S. Patent No. 5,740,549).
Umblijs et al. (U.S. 2007/0106550), 
Moore (US 2008/0195483), 
Price et al. (US 2009/0278861), 
Amzallag et al. (US Patent 7788583),

Ahanger et al. (US 2008/0307454, 2009/0007172, 2009/0013347).
Stukenborg at el. (US 2010/0017298, 12/504152).

The Examiner notes that the closet prior art of Steelberg et al. (US 2007/0162926), discloses determining or adjusting play frequencies of different ads relative to each other, based on external criteria such as weather or market demand, or characteristics of a broadcast station on which the ads will be played. Steelberg further discloses inserting ad in broadcast station" or "local feed".   However, Steelberg is silent about determining an updated expected available ad slot over the second time period based on the data indicating the output the of the one or more advertisements in the one or more advertising opportunities provided by output of the video content item, as required in claim 1, 41, 49


Reilly et al. (U.S. Patent No. 5,740,549) discloses an advertising system in which “The downloading of advertisements (which are typically images), fixed images used by display scripts, and software modules is preferably performed during the night or long periods of user inactivity because images and software modules are typically much larger than the news items, which are primarily text data, images, including advertisements, and software modules are compressed using well known data compression techniques to make the download transmissions as time efficient as possible.  Even so, downloading images is a time consuming process.  For instance, downloading two high resolution advertisement images having pixel sizes of, say, 400x300 pixels each, even when using data compression, will typically take over two minutes using conventional 14.4 K baud modems”, however, Reilly is silent that a frequency of output of other stations being used to determine advertisement opportunities associated with a first station and expected over a second time period. 

Umblijs et al. (US 2007/0106550) teaches a method of modeling marketing data in which “FIG. 6 is a response curve that illustrates graphically the sales performance of a model as a function of a single market driver, and does not suggest “frequency of output of other stations being used to determine advertisement opportunities associated with a first station and expected over a second time period”, as captured in amended claim 1, 41, 49 in Examiner Amendment.


The closet reference but not cited prior art, Price et al. (US 2009/0278861), discloses computing a target size of the image in pixels as specified by said metadata for physical target height and width and ccaling the received image to the new size based on a number of pixels needed for the height and width for the present display screen, but                      is silent about “selecting, an advertisement that is compatible with a size in pixels of a first video content output device and with the size in pixels of the advertising opportunity of the updated expected plurality of available advertising opportunities”, as captured in the claims limitations of the amended claim 1, 41, 49 in Examiner Amendment.


The second closet reference but not cited prior art, Amzallag et al. (US Patent 7788583), discloses playing multimedia files, in particular video clips, on a computer monitor so that the media file is played in a full screen format automatically upon activation of a link to the file and so that the full screen format closes automatically after playing the media file.  The graphical elements include an advertising element 18 for a cinematic film. In this example, it is the film, “Wina Date With Tad Hamilton.” The advertising element 18 includes information about the cinematic film, including the title, actors starring in the film, opening date in theaters, and the like. The advertising element 18 also includes a still scene 20 from the film. However, Amzallag is silent about the possible allowable subject matter, as captured in the claims limitations of the amended claim 1, 41, 49 in Examiner Amendment.


Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “F. Chehimi, P. Coulton and R. Edwards, "Augmented Reality 3D Interactive Advertisements on Smartphones," International Conference on the Management of Mobile Business (ICMB 2007), 2007, pp. 21-21, doi: 10.1109/ICMB.2007.20.
                              
The NPL describes Augmented Reality (AR) approach to mobile ads, in particular, technologies that enable users to see and interact with virtual computer generated content which is superimposed on the real (physical) world and allow complex and highly interactive visual 3-D adverts to be viewed on mobile phones equipped with cameras. By applying color sequence for angle rotation, two filters applied on every video frame captured by the camera in order to optimize tags detection process, first every pixel in a frame is compared to a colour threshold to classify it in one of the five colour buckets: blue, red, white black and yellow for possible orientations.    
With the advent of new media possibilities on the mobile phones such as 3D graphics a new dimension of media-specific marketing messages can be created by which
customers translate messages into mental images that in turn increase purchase intentions.  The 3-D adverts are contained within a novel visual code design which allows the system to be deployed without the requirement for additional network infrastructure making it both practical and affordable for advertiser.                              
However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 



None of the cited art of record teaches or suggests a system, and a method,   
determining, by the computing system and based on the data indicating the output of the one or more advertisements in the one or more advertising opportunities, an updated expected plurality of available advertising opportunities over the second time period;
selecting, by the computing system, an advertisement that is compatible with a size in pixels of a first video content output device and with the size in pixels of the advertising opportunity of the updated expected plurality of available advertising opportunities; and

as recited in independent claim 1, 41, 49 in Examiner Amendment.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1-7, 12-17, 19-23, 25-27, 29, 31-32, 36, 39-46, 48-53, 57, 59, 62-72, and 74-75 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681